— Appeal by defendant from a judgment in favor of plaintiff, entered on the verdict of a jury, in an action to recover damages for personal injuries caused by falling on stairs in defendant’s clubhouse. Judgment unanimously affirmed, with costs. The method of construction created a question of fact for the jury. (McGahan v. St. Saviors B. G. Church, 290 N. Y. 825; Kern v. Great Atlantic & Pacific Tea Go., 241 N. Y. 600.) Assuming that Mrs. Hilbert, a witness for plaintiff, fell in the grandstand and not in the clubhouse, the jury could infer from her testimony that she fell under similar circumstances in that the construction of the stairway in the grandstand was the same as in the club. Under *1062such circumstances, her testimony was admissible. (Brady v. M. B. Co., 127 N. Y. 46.) Present — Close, P. J., Hagarty, Carswell and Adel, JJ.; Lewis, J., not voting.